           Case 1:20-cv-00489-DAD-SAB Document 10 Filed 06/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     ALLEN HAMMLER,                                       Case No. 1:20-cv-00489-DAD-SAB (PC)
11
                    Plaintiff,                            ORDER GRANTING PLAINTIFF’S
12                                                        MOTION FOR COPY OF THE
             v.                                           COMPLAINT AND GRANTING THIRTY
13                                                        DAYS TO FILE OBJECTIONS
     MR. J. BURNS, et al.,
14                                                        (ECF No. 9)
                    Defendants.
15

16          Allen Hammler (“Plaintiff”), a state prisoner, is appearing pro se in this civil rights action
17 pursuant to 42 U.S.C. § 1983.

18          Currently before the Court is Plaintiff’s motion for a copy of the complaint filed in this
19 action in order to file objections to the pending Findings and Recommendations, filed on June 4,
20 2020.

21          Plaintiff is advised that he is not entitled to free copies from the court. The Clerk charges

22 $.50 per page for copies of documents. See 28 U.S.C. § 1914(a). Copies of up to twenty pages

23 may be made by the Clerk's Office at this court upon written request and prepayment of the copy

24 fees. Under 28 U.S.C. § 2250, the Clerk is not required to furnish copies without cost to an

25 indigent petitioner except by order of the judge. To request copies of his Complaint at this

26 juncture, Plaintiff must submit a request in writing to the Clerk, a large self-addressed envelope
27 affixed with sufficient postage, and prepayment of copy costs to the Clerk. Nonetheless, the

28


                                                      1
            Case 1:20-cv-00489-DAD-SAB Document 10 Filed 06/05/20 Page 2 of 2


 1 Court will make a one-time exception and provide Plaintiff a courtesy copy of the complaint

 2 filed in this action. However, any future requests for copies of documents may be summarily.

 3          Accordingly, it is HEREBY ORDERED that:
 4          1.      The Clerk of Court shall provide Plaintiff a free courtesy copy of the complaint

 5                  filed in this action on April 6, 2020 (ECF No. 1); and

 6          2.      Plaintiff is granted thirty (30) days from the date of service of this order to file

 7                  objections to the pending Findings and Recommendations.

 8

 9 IT IS SO ORDERED.

10 Dated:        June 5, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
